Rose, J.,
dissenting.
I am fully convinced that the jury in this case arrived at their verdict through the consideration of competent testimony alone, and that it can safely be said, in the light of the entire record, that the result would have been exactly the same had the trial court, in every particular, ruled according to the suggestions of the majority in the opinion. The jury voluntarily recommended the shortest sentence authorized by law for the felony charged and were not prejudiced against defendant. In my opinion, the conviction should not be set aside for any reason given by the majority.